ORDER ON MANDATE
PER CURIAM.
This cause recurs for consideration upon the mandate of the Supreme Court of Florida pursuant to the opinion and judgment of that court filed April 7,1976 (330 So.2d 470) vacating the judgment of this court in this cause entered on November 26, 1974, 307 So.2d 830.
In accord with the directive of the judgment of the Supreme Court of Florida this court’s mandate heretofore issued in this cause on February 21, 1975 is withdrawn, this court’s judgment filed November 26, 1974 is vacated and the said opinion and judgment of the Supreme Court of Florida is herewith made the opinion and judgment of this court as to appellant’s Point I.
After a careful consideration of the appellant’s remaining two points on appeal, we find no reversible error has been made to appear. Accordingly, the judgment of conviction and sentence is affirmed.